 


109 HRES 497 IH: Recognizing and honoring the life and achievements of Constance Baker Motley, a judge for the United States District Court, Southern District of New York.
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 497 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Rangel submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Recognizing and honoring the life and achievements of Constance Baker Motley, a judge for the United States District Court, Southern District of New York. 
 
 
Whereas Constance Baker Motley was born in 1921, in New Haven, Connecticut, the ninth of 12 children of immigrants from the Caribbean island of Nevis; 
Whereas Constance Baker Motley’s mother, Rachel Baker, was a founder of the New Haven Branch of the National Association for the Advancement of Colored People (NAACP) and her father, Willoughby Alva Baker, worked as a chef for various student organizations at Yale University; 
Whereas during her adolescence, Constance Baker Motley became a respected community activist, graduated with honors from New Haven High School, and impressed a local businessman and philanthropist, Clarance Blakeslee, who consequently offered to finance her higher education; 
Whereas in 1943, Constance Baker Motley graduated from New York University with a Bachelor of Arts degree in economics; 
Whereas Constance Baker Motley received her law degree from Columbia University in 1946; 
Whereas Constance Baker Motley married real estate and insurance broker, Joel Wilson Motley, and raised a son, Joel Motley III; 
Whereas in 1945, Constance Baker Motley became a law clerk to Thurgood Marshall, who was then Chief Counsel of the NAACP Legal Defense and Educational Fund, Inc.; 
Whereas in 1946, Constance Baker Motley became a full-fledged member of the New York office of the NAACP Legal Defense and Educational Fund, Inc., where she served as a staff member and associate counsel for more than 20 years; 
Whereas, as a staff attorney at the NAACP Legal Defense and Educational Fund, Inc., Constance Baker Motley fought tirelessly alongside Thurgood Marshall and other leading civil rights lawyers to dismantle segregation throughout the country; 
Whereas Constance Baker Motley was the only female attorney on the legal team that won the landmark desegregation case, Brown v. Board of Education; 
Whereas Constance Baker Motley argued 10 major civil rights cases before the Supreme Court, winning all but one, including the case brought on behalf of James Meredith challenging the University of Mississippi’s refusal to admit him; 
Whereas on October 16, 1961, Constance Baker Motley argued Hamilton v. Alabama before the United States Supreme Court, a case involving the right to counsel in capital punishment cases; 
Whereas Constance Baker Motley argued Turner v. City of Memphis before the United States Supreme Court, a case that resulted in the desegregation of the Dobbs Houses Restaurant in the Memphis Municipal Airport Terminal; 
Whereas on May 27, 1963, Constance Baker Motley successfully argued the case of Watson v. City of Memphis before the United States Supreme Court, a case which defeated a plan to desegregate all recreational facilities in Memphis over a 12-year period by requiring immediate desegregation, and which warned that the period of transition from segregated to desegregated schools under Brown v. Board of Education must be accelerated; 
Whereas Constance Baker Motley argued the case of Shuttlesworth v. City of Birmingham before the United States Supreme Court, a case involving the arrest and conviction of Reverend Fred L. Shuttlesworth and Reverend Charles L. Billups for urging students to engage in civil disobedience, obtaining a ruling that resulted in the convictions being reversed; 
Whereas Constance Baker Motley successfully argued before the United States Supreme Court, in Calhoun v. Latimer, that a school board’s integration policy was insufficiently remedial and warranted reconsideration; 
Whereas Constance Baker Motley argued before the United States Supreme Court on behalf of sit-in protesters in Barr v. City of Columbia, a case in which the Court overturned the trespass and breach-of-peace convictions of the protesters; 
Whereas Constance Baker Motley argued Hamm v. City of Rock Hill before the United States Supreme Court, a case in which the Court overturned State convictions in Arkansas and South Carolina that had been based on sit-in conduct which had occurred prior to the passage of Title II of the Civil Rights Act of 1964 but was prosecuted after the effective date of such Act; 
Whereas Constance Baker Motley’s only loss before the United States Supreme Court was in Swain v. Alabama, a case in which the Court refused to proscribe race-based peremptory challenges in cases involving African-American defendants and which was later reversed in Batson v. Kentucky on grounds that had been largely asserted by Constance Baker Motley in the Swain case; 
Whereas in 1964 and 1965, Constance Baker Motley served in the New York State Senate as its first African-American female member; 
Whereas in 1965, Constance Baker Motley became the first African-American woman, and the first woman, to serve as president of the Borough of Manhattan, holding that office until 1966, and the first candidate for that office to win the endorsements of the Republican, Democratic, and Liberal Parties; 
Whereas Constance Baker Motley, in her capacity as an elected public official in New York, continued to fight for civil rights, dedicating herself to the revitalization of the inner city and improvement of urban public schools and housing; 
Whereas in 1966, Constance Baker Motley was appointed by President Johnson as a United States District Court Judge for the Southern District of New York at the urging of Senator Robert F. Kennedy of New York, a Democrat, and with the support of Senator Jacob K. Javits, a Republican; 
Whereas opposition by Southern Senators to the appointment of Constance Baker Motley was defeated and her appointment was confirmed 9 months later, making her the first African-American woman, and only the fifth woman, appointed and confirmed for a Federal judgeship; 
Whereas in 1982, Constance Baker Motley was elevated to Chief Judge of the United States District Court for the Southern District of New York, the largest Federal trial court in the United States; 
Whereas Constance Baker Motley assumed senior status in 1986, and continued serving with distinction for the next 2 decades; 
Whereas in 1988, Constance Baker Motley published her inspirational autobiography, Equal Justice Under Law: The Life of a Pioneer for Black Civil Rights and Women’s Rights; 
Whereas Judge Kimba Wood, a former colleague of Constance Baker Motley on the United States District Court for the Southern District of New York, described her as having the strength of a self-made star. As she grew, she was unfailingly optimistic and positive; she never let herself be diverted from her goal of achieving civil rights, even though, as she developed as a lawyer, she faced almost constant condescension from our profession due to her being an African-American woman.; 
Whereas Constance Baker Motley was inducted into the National Women’s Hall of Fame in 1993; 
Whereas President Bill Clinton awarded Constance Baker Motley the Presidential Citizen’s Medal and praised her, stating that as a dedicated public servant and distinguished judge, she has broken down political, social, and professional barriers, and her pursuit of equal justice under law has widened the circle of opportunity in America.; 
Whereas Constance Baker Motley was a civil rights lawyer and trailblazer who fought for 2 decades for equal rights under the law; 
Whereas Constance Baker Motley will be remembered as one of the greatest civil rights lawyers; and 
Whereas Constance Baker Motley passed away on September 28, 2005, and is survived by her husband Joel Wilson Motley Jr., their son, Joel Motley III, her 3 grandchildren, her brother, Edmund Baker of Florida, and her sisters Edna Carnegie, Eunice Royster, and Marian Green, of New Haven, Connecticut: Now, therefore, be it 
 
That the House of Representatives—
(1)extends its heartfelt sympathy to the family and friends of Constance Baker Motley on the occasion of her passing;
(2)acknowledges the lifelong service of Constance Baker Motley to the United States as a talented civil rights lawyer, dedicated public servant, and skillful jurist; and
(3)commends Constance Baker Motley for—
(A)her 39-year tenure on the United States District Court for the Southern District of New York; and
(B)her lifelong commitment to the advancement of civil rights and social justice. 
 
